Exhibit 17
                                                          Page 1
 1
 2           IN THE UNITED STATES DISTRICT COURT
 3               NORTHERN DISTRICT OF ILLINOIS
 4                     EASTERN DIVISION
 5   SDAHRIE HOWARD, DENISE HOBBS,
     ELLENOR ALTMAN, TAVI
 6   BURROUGHS, SHADONNA DAVIS,
     SHARON WILSON, KIMBERLY
 7   CRAWFORD-ALEXANDER, ESTHER
     JONES, BALVINA RANNEY,
 8   TAWANDA WILSON, SUSANA
     PLASENCIA, and PATRICIA
 9   JAGIELSKI, on behalf of          Case No. 17-cv-8146
     themselves and all others
10   similarly situated,              Judge Matthew J. Kennelly
11                Plaintiffs,         Mag. Judge Sidney I.
                                      Schenkier
12          vs.
13   COOK COUNTY SHERIFF'S
     OFFICE, and COUNTY OF COOK,
14

                  Defendants.
15   ------------------------------
16
17

                DEPOSITION OF ELLENOR ALTMAN
18

                        Chicago, Illinois
19

                  Monday, September 17, 2018
20
21
22
23     Reported by:
24     JANICE M. KOCEK, CSR, CLR
25     JOB NO. 147711

               TSG Reporting - Worldwide   877-702-9580
                                        Page 118                                               Page 119
 1                E. ALTMAN                             1                E. ALTMAN
 2   responding immediately to problematic and          2   BY MR. MILIANTI:
 3   combative inmate behavior through appropriate      3       Q. Okay. Well, why don't you take a
 4   interaction; verbal orders; effective and, when    4   moment to review the key responsibilities and
 5   appropriate, proper use of physical force?         5   duties and let me know if any of the ones that
 6          MS. WILLENSON: Yeah, he's jumping           6   are listed here are not -- or have never been
 7      here.                                           7   your responsibilities as a correctional
 8          THE WITNESS: Okay. Yes.                     8   officer.
 9   BY MR. MILIANTI:                                   9           MS. WILLENSON: I object to the
10      Q. And that is your understanding of           10       form.
11   your job responsibilities as a correctional       11           (Witness reviewing document.)
12   officer throughout your employment; is that       12   BY MR. MILIANTI:
13   correct?                                          13       Q. Are you done reviewing the key
14      A. Yes.                                        14   responsibilities and duties section?
15      Q. And would you agree with me that the        15       A. Yes.
16   "Key Responsibilities and Duties" section         16       Q. Okay. Are there any key
17   contained in this document were your key          17   responsibilities and duties listed in Exhibit
18   responsibilities and duties throughout your       18   18 that you believe do not apply to you as a
19   employment as a correctional officer?             19   correctional officer?
20          MS. WILLENSON: You need to read it.        20       A. Are you talking about now or when I
21          THE WITNESS: Yeah, well, this came         21   first started? Because when I first started
22      out last year. So prior to that, I don't       22   some of this --
23      know if anything changed. Because I never      23       Q. Okay. When you first started, what
24      really --                                      24   did not apply to you?
25                                                     25       A. Word and Excel. You had to have --

                                        Page 120                                               Page 121
 1                E. ALTMAN                             1               E. ALTMAN
 2   able to use. We didn't have -- well, the           2      Q. What type of inmates at that time
 3   officers that worked the tier didn't have          3   were housed in Division 5?
 4   computers.                                         4      A. Medium. Might have been minimum.
 5      Q. I'm only referring to the "Key               5      Q. And was it male inmates?
 6   Responsibilities and Duties" section, not the      6      A. All male.
 7   "Knowledge, Skills and Abilities."                 7      Q. All male.
 8      A. Oh, I went down.                             8          Where were you stationed in Division
 9      Q. Is there anything in the "Key                9   5?
10   Responsibilities and Duties" section that you     10      A. What tier?
11   believe do not apply to you as a correctional     11      Q. What tier, yes.
12   officer?                                          12      A. 1A, 1B, 1C. Let me see. What other
13      A. No. No, they all apply.                     13   floors? Sometimes the second floor. It was
14      Q. They apply?                                 14   random.
15      A. Yes.                                        15      Q. And how long did you remain at
16      Q. They've all applied to you                  16   Division 5; do you recall?
17   throughout your employment; is that correct?      17      A. I believe until 2000 --
18      A. Yes.                                        18      Q. Does November 1, 2007, sound right?
19      Q. After you finished the academy, I           19      A. Possibly. It was a short time and I
20   believe you testified, you were assigned to       20   was bumped over to 3 and 8.
21   Division 5; is that correct?                      21      Q. Do you recall being assigned to
22      A. Yes.                                        22   Division 8 on November 1, 2007?
23      Q. Did you request to be assigned to           23      A. Division 8?
24   Division 5 or was it given to you?                24      Q. Yes.
25      A. It was just given to me.                    25      A. 3 and 8? Because they were



                                                                                                        31
                         TSG Reporting - Worldwide            877-702-9580
                                        Page 122                                              Page 123
 1               E. ALTMAN                             1                E. ALTMAN
 2   together.                                         2   was all women?
 3       Q. Well, where were you assigned after        3       A. Yes.
 4   Division 8?                                       4       Q. And did you bid to go to Division 8,
 5       A. 3 and 8.                                   5   Division 3?
 6       Q. 3 and 8?                                   6       A. No, not in November. I wasn't
 7       A. They were combined.                        7   eligible to bid.
 8       Q. That's the residential treatment           8       Q. And how would you be assigned -- how
 9   unit?                                             9   would they determine if you were going to be at
10       A. Yes.                                      10   Division 8 or Division 3?
11       Q. Is that Division 8?                       11       A. We didn't. They just call your name
12       A. Plus Division 3. It was Division 3        12   and gave you the assignment. After a while
13   at the time and residential. They were           13   they would do 90-day assignments.
14   together. So you went to either Division 3 if    14       Q. Do you recall how long you were in
15   you were assigned or Division 8.                 15   Division 8 and Division 3?
16       Q. What type of offenders are housed in      16       A. Couple years.
17   Division 8 at that time?                         17       Q. Does April 30th of 2010 sound
18       A. Might have been minimum because it        18   accurate to you?
19   was open door.                                   19       A. That's -- yeah. That's possible,
20       Q. How about in Division 3?                  20   yeah. That could be.
21       A. They were all women. So...                21       Q. Do you recall any incidents of
22       Q. So when you worked Division 8, it         22   indecent exposure or masturbation during the
23   was minimum. Was it all males?                   23   time period you were assigned to Division 8 and
24       A. It was all males.                         24   3 between November 1, 2007, and April 30th,
25       Q. And when you worked Division 3, it        25   2010?

                                        Page 124                                              Page 125
 1               E. ALTMAN                             1                E. ALTMAN
 2      A. Not that I recall. I -- I don't             2       Q. Cermak and Division 10 were together
 3   remember.                                         3   at the time?
 4      Q. Do you recall being assigned to             4       A. Right. Cermak and Division 10 was
 5   Division 10 on April 30th of 2010?                5   together. I went down there a couple of times.
 6      A. The exact date, I don't know.               6       Q. And what type of offenders were
 7      Q. Does April of 2010 sound accurate to        7   housed in Division 10 at that time?
 8   you?                                              8       A. I think they were max. Max.
 9      A. In division where?                          9       Q. Male?
10      Q. 10.                                        10       A. Men.
11      A. 20 what?                                   11       Q. And do you recall why you would have
12      Q. 2010.                                      12   bid to go to Division 10?
13      A. I -- I don't -- I don't know.              13       A. It was Cermak and 10. So I had
14      Q. Well, if CCSO records show that you        14   worked Cermak, which I would be on the women's
15   were assigned to --                              15   floor, 2 West and probably the detail.
16      A. I might have because --                    16       Q. So were you bidding to get into
17      Q. -- on April 30th, 2010, do you have        17   Division 10 or into Cermak?
18   any reason to dispute that?                      18       A. They were together.
19      A. No.                                        19       Q. They were together.
20      Q. Do you recall whether or not you bid       20       A. They were together.
21   into Division 10 at that time?                   21       Q. Okay. And when you worked at
22      A. Yes. I think it was Cermak and             22   Cermak, it was on the women tier?
23   Division 10 probably back then. And that's the   23       A. 2 West, yes.
24   only reason why I would be in 10 because they    24       Q. Do you recall how long you were in
25   were together.                                   25   Division 10 and Cermak?



                                                                                                        32
                        TSG Reporting - Worldwide            877-702-9580
                                         Page 126                                             Page 127
 1             E. ALTMAN                                1                E. ALTMAN
 2      A. No.                                          2      A. Yes.
 3      Q. Do you recall -- does April of 2011          3      Q. Why would you -- why would you want
 4   sound accurate to you, for about a year?           4   to bid into Division 4?
 5      A. April -- April? In 10 -- in                  5      A. Weekends off.
 6   Division 10?                                       6      Q. And at that time, Division 4, was
 7      Q. Yes.                                         7   that female inmates?
 8      A. In 2011. I don't recall.                     8      A. Yes.
 9      Q. You don't remember one way or the            9      Q. And were you a tier officer on
10   other?                                            10   Division 4?
11      A. I -- no.                                    11      A. Some of the -- part of the time,
12      Q. Do you recall any incidents of              12   yes. Other times I was a sanitation and food
13   indecent exposure or masturbation when you were   13   officer.
14   assigned to Cermak and Division 10 in April of    14      Q. And do you recall being in
15   2010?                                             15   Division 4 until September of 2012?
16      A. Not that -- not that I recall, no.          16      A. No, because I got hurt -- let me
17      Q. Do you recall being assigned to             17   see. 2011, November. I got hurt in 2011 in
18   Division 4 after your stint at Cermak and         18   November while I was in Division 4.
19   Division 10?                                      19      Q. And were you out for nine months?
20      A. Yes.                                        20      A. Nine months.
21      Q. Okay. Do you recall being assigned          21      Q. And you came back in August?
22   there in April of 2011?                           22      A. August 2012.
23      A. Yes, if that was around the bid time        23      Q. August of 2012. When you came back
24   because that -- that was around the bid time.     24   from your workplace injury, where were you
25      Q. And you bid into Division 4?                25   assigned?

                                         Page 128                                             Page 129
 1                E. ALTMAN                             1               E. ALTMAN
 2       A. External operation.                         2      Q. And then where were you assigned; do
 3       Q. Do you recall during the time period        3   you recall?
 4   that you worked in Division 4 any incidents of     4      A. Division 11.
 5   indecent exposure or masturbation?                 5      Q. And did you bid into Division 11?
 6       A. No masturbation, no. Indecent               6      A. Yes.
 7   exposure with the women, no.                       7      Q. And why did you want to bid into
 8       Q. And how long were you in external           8   Division 11?
 9   ops, do you recall?                                9      A. I had never worked over there before
10       A. Few months, until I think like             10   and that was the best detail I could get.
11   November 2012.                                    11      Q. Do you recall being assigned to
12       Q. And did you bid to go into external        12   Division 11 October 28th, 2012?
13   ops?                                              13      A. Uh-huh -- uh-uh, uh-uh.
14       A. No, that's the assignment I was            14      Q. Around that time period?
15   given for light duty coming off of injury on      15      A. October, no. I don't think -- I
16   duty.                                             16   don't believe I went into Division 11 until
17       Q. And what is external ops?                  17   November of 2012.
18       A. They're the ones -- officers that be       18      Q. November of 2012?
19   at each post to let you in the gate to get in     19      A. Yes.
20   to the County.                                    20      Q. Okay. What type of offenders are
21       Q. Security of the premises?                  21   housed in -- or were housed in Division 11 at
22       A. Yes, yes.                                  22   that time?
23       Q. And you were only in external ops          23      A. Medium and some max.
24   for a month or two; is that right?                24      Q. Medium and max?
25       A. Yes.                                       25      A. Medium and max.



                                                                                                       33
                         TSG Reporting - Worldwide            877-702-9580
                                        Page 130                                               Page 131
 1               E. ALTMAN                              1               E. ALTMAN
 2      Q. And were you assigned a tier?                2      A. Our -- RTU was considered 808. I
 3      A. Yes.                                         3   went to RTU.
 4      Q. Do you recall where?                         4      Q. RTU?
 5      A. All over. It didn't -- all over. I           5      A. RTU.
 6   did, you know, pretty much the -- almost the       6      Q. At that time Division 8 was
 7   whole building and the law librarian and           7   considered RTU?
 8   dispensary as well.                                8           MS. WILLENSON: 08.
 9      Q. I'm sorry, you did where?                    9           THE WITNESS: The new one -- there
10      A. The law librarian and dispensary.           10      was a new one, 8 and 08. So it was the new
11      Q. And do you recall how long you were         11      building.
12   in Division 11?                                   12   BY MR. MILIANTI:
13      A. I believe to 2014.                          13      Q. Okay. So Division 08 was considered
14      Q. Does November 2014 sound accurate to        14   RTU?
15   you?                                              15      A. I don't know if it's 08 or 8. I
16      A. Could have been if that was the bid         16   can't remember.
17   time.                                             17      Q. And that would have been in November
18      Q. Do you recall any incidents of              18   2014; is that correct?
19   indecent exposure or masturbation during the      19      A. Yes.
20   time period you worked in Division 11?            20      Q. And what type of inmates were housed
21      A. No.                                         21   in Division 08 at that time?
22      Q. Do you recall working in Division 8         22      A. They were psych, medical, minimum,
23   after you worked at Division 11?                  23   medium. Could have been max as well. I don't
24      A. No.                                         24   know for sure but it could have been.
25      Q. Where did you go after Division 11?         25      Q. Why did you bid into Division 08?

                                        Page 132                                               Page 133
 1                E. ALTMAN                             1                E. ALTMAN
 2       A. Weekends off. Yeah, weekends off.           2       A. In the hallway.
 3       Q. And do you recall where you were            3       Q. In the hallway. In the hallway
 4   stationed when you worked in Division 08?          4   where?
 5       A. 5th floor majority of the time and          5       A. In the division. It's like -- it's
 6   sometimes the other floors. I don't know if it     6   a hallway and there's a room and that's where
 7   was 2, 3, or 4 or -- one of them, could have       7   the doctor or the nurse see you at. An officer
 8   been.                                              8   sits along the tier on the outside to watch,
 9       Q. And the 5th floor was the female            9   you know, the doctors or nurses see the
10   floor?                                            10   inmates.
11       A. All females.                               11       Q. So what were your job
12       Q. And when you say the "majority of          12   responsibilities at the dispensary?
13   the time," how much of the time?                  13       A. To contact the tier officer to let
14       A. I would say pretty much 90 percent         14   him know who was going to see what doctors.
15   of the time 90, 95 percent of the time.           15       Q. And then would the tier officer
16       Q. 90, 95 percent of the time were you        16   transport the inmate from the tier down to the
17   on the female?                                    17   hallway so they could have their --
18       A. Yes, yes.                                  18       A. No.
19       Q. And were you a tier officer?               19       Q. -- medical review?
20       A. Yes.                                       20       A. No.
21       Q. And then the other 5 to 10 percent         21       Q. Would you go get the inmate?
22   of the time where would you have been assigned?   22       A. Sometimes. Other times the officer
23       A. One of the men floors, either on the       23   just send him around -- because it was like a
24   tier or dispensary officer.                       24   circle -- send him around to where I was.
25       Q. Where is the dispensary located?           25       Q. During the time period that you --



                                                                                                        34
                         TSG Reporting - Worldwide            877-702-9580
                                         Page 134                                               Page 135
 1                 E. ALTMAN                            1                E. ALTMAN
 2   do you recall being assigned to Division 08        2   the cover, you know, I would instruct them
 3   until October of 2016?                             3   to -- you know, to stop. Or the other inmates
 4      A. Yeah, I think that might be before           4   would see and they will let me know, hey, she's
 5   the bid, yes -- right after the bid, yes --        5   over there, you know, playing with herself.
 6   after the -- before the bid, yes.                  6       Q. So if you saw a female inmate
 7      Q. And during the time period that you          7   masturbating under the covers, but it was not
 8   were assigned to Division 08, did you have any     8   directed at you, you would instruct her to
 9   incidents of masturbation or indecent exposure     9   stop?
10   while you worked on the female tier?              10       A. I would. Even if it wasn't at me,
11      A. Not that I recall. If they did, it          11   yes. I would instruct her to stop, yes.
12   was under the cover and it wasn't towards me.     12       Q. Any incidents of indecent exposure
13      Q. So if a female inmate is                    13   with female inmates when you were assigned to
14   masturbating under the covers, would you issue    14   Division 08 that you can recall?
15   her an incident report?                           15       A. No.
16      A. No.                                         16       Q. Can you recall any incidents of
17      Q. Why not?                                    17   masturbation or indecent exposure with male
18      A. Because it wasn't directed towards          18   inmates when you were assigned to Division 08?
19   me.                                               19       A. When they have they hands in their
20      Q. How would you determine whether or          20   pants, you know, like continuously, I will tell
21   not it was directed towards you?                  21   them take your hands out of the front of your
22      A. Because they -- under the cover             22   pants.
23   they're not looking at me. They're under the      23       Q. Was it directed at you?
24   cover doing their thing. And if I notice, you     24       A. Yes.
25   know, because you can see the movement under      25       Q. Would you write up incident reports?

                                         Page 136                                               Page 137
 1              E. ALTMAN                               1                E. ALTMAN
 2      A. No.                                          2   know. I don't know if it's actual gesture
 3      Q. Why not?                                     3   or -- you know, that --
 4      A. Because then they didn't really --           4      Q. Do you know whether or not they were
 5   the sergeants or lieutenants didn't really         5   masturbating?
 6   consider, you know, that it was important          6      A. I don't know. They could have been.
 7   enough to write one. You know, he'll say, "Was     7      Q. You don't know one way or the other?
 8   he actually doing it towards you or were his       8      A. Right. So I was -- you know, they
 9   hands just in his pants?" And if you said,         9   was looking at me, their hands moving. And I'm
10   "His hands was in his pants and he was looking    10   like, okay, you know, take your hands out your
11   at me," he'll say, "Well, you know, you really    11   pants.
12   can't prove that he was playing with his self."   12      Q. And when you told them to take their
13   So didn't write it.                               13   hands out of their pants, did they do so?
14      Q. How many times did that happen to           14      A. Yes.
15   you when you were on Division 08?                 15      Q. Was there ever an instance when you
16      A. Several times.                              16   told an inmate when you were assigned to
17      Q. Can you give me a number?                   17   Division 08 to take his hands out of his pants
18      A. Anytime I worked with the male              18   and he refused your order?
19   detainees.                                        19      A. No, but they'll do it again, you
20      Q. And their hands would be in their           20   know.
21   pants?                                            21      Q. Did you ever write up or request to
22      A. In the front, yes.                          22   write up an inmate for having his hands in his
23      Q. Okay. And what -- what were they            23   pants --
24   doing with their hands in front?                  24      A. No.
25      A. There would be some movement, you           25      Q. -- when you were assigned to



                                                                                                         35
                         TSG Reporting - Worldwide            877-702-9580
                                        Page 138                                               Page 139
 1                E. ALTMAN                             1                E. ALTMAN
 2   Division 08?                                       2   would say, "Okay. Well, we're not doing a
 3       A. No, I will mention it but I wouldn't        3   report."
 4   write it. I would mention it to the sergeant.      4       Q. How many times did you mention it to
 5   But, of course, you know, don't know whether or    5   a sergeant?
 6   not he was actually masturbating or not.           6       A. I want to say at least three or four
 7       Q. So you would mention it to the              7   times maybe. Several times, let me put it like
 8   sergeant that you saw the inmate with his hands    8   that. I don't know the exact number. It was
 9   in his pants?                                      9   several times.
10       A. Uh-huh, yeah.                              10       Q. You believe three or four times?
11       Q. But you didn't know whether or not         11       A. I'm going to say several. I don't
12   the inmate was masturbating?                      12   know the exact number.
13       A. His hand was moving but not to the         13       Q. More than four?
14   point where it was completely out, you know,      14       A. Could have been.
15   the full gesture, but could have been just        15       Q. Less than ten?
16   playing with his self.                            16       A. Yes.
17       Q. You didn't think it was significant        17       Q. Less than seven?
18   enough to write an incident report? Would that    18       A. Yes.
19   be an accurate statement?                         19       Q. So somewhere between four and six?
20       A. I won't say whether significant            20       A. Could be, yes.
21   enough. I'm saying that even if I mention it      21       Q. And four, six times you mentioned it
22   to the sergeant, they would be like, "Okay.       22   to the sergeant that the inmate had his hands
23   Well, he stopped" or "Can you prove he was        23   in his pants?
24   actually doing, you know?" And if you said,       24       A. Uh-huh, yes.
25   "Well, he got his hands in his pants." They       25       Q. Which inmate -- I'm sorry.

                                        Page 140                                               Page 141
 1               E. ALTMAN                              1                E. ALTMAN
 2          Who was the sergeant?                       2      Q. What would he say?
 3      A. More than likely Sergeant Daly.              3      A. "No. Write him up for what? For
 4      Q. What's Sergeant Daly's first name?           4   his hands in his pants?" And so you be like,
 5      A. I have no idea.                              5   okay, leave it at that.
 6      Q. Male or female?                              6      Q. How would you respond?
 7      A. Male.                                        7      A. I say okay.
 8      Q. Did you report it to anybody other           8      Q. Did you need Sergeant Daly's
 9   than Sergeant Daly?                                9   approval to file an incident report?
10      A. No.                                         10      A. Well, you have to inform the
11      Q. What would you tell Sergeant Daly?          11   sergeant before you do it because I guess on
12      A. Inmate -- you know, I was like,             12   the system, you know, they have to know that
13   "Inmate, you know, he had his hands in his        13   you're writing it so they know to go do
14   pants doing X, Y, Z." He was like, "Oh, okay."    14   whatever they have to do with the report.
15   I'm like, "So, you" -- "you know, should I        15      Q. That's not my question. Did you
16   write?" "No, you can't prove he was actually      16   need his -- did you need Sergeant Daly's
17   doing whatever." So that was pretty much the      17   approval before you could fill out an incident
18   answer to any time you address that issue.        18   report?
19      Q. So you would tell Sergeant Daly that        19      A. Yes and no. You -- you could do it.
20   the inmate had his hands in his pants and then    20   But you would ask for their advice prior to
21   what would you say?                               21   doing it. And they will tell you yes or no,
22      A. You know, should I -- should I write        22   don't waste your time. So I took it at that.
23   him up or, you know. No.                          23   And if they say no, I didn't.
24      Q. And Sergeant Daly would respond no?         24      Q. So is it your testimony that anytime
25      A. Yeah, no.                                   25   you wrote an incident report you would seek the



                                                                                                         36
                         TSG Reporting - Worldwide            877-702-9580
                                        Page 142                                                Page 143
 1                E. ALTMAN                             1                E. ALTMAN
 2   approval of your supervisor before you wrote       2   your sergeant's approval?
 3   the report?                                        3      A. Yes, I could.
 4       A. Pretty much at that time, yes.              4      Q. Knew you could do that, right?
 5       Q. But you would agree with me that you        5      A. I could.
 6   didn't need your supervisor's approval in order    6      Q. You chose not to do that, correct?
 7   to file an incident report, correct?               7      A. By advice of supervisor.
 8       A. I thought I kind of did need their          8      Q. You chose not to do that, correct?
 9   approval because they would tell you, you know,    9      A. By the advice of the supervisor,
10   "I'm" -- "You know, I'm" -- "I'm not signing      10   yes.
11   off on that type of report." So it was -- "I      11      Q. Okay. Your supervisor advised you
12   don't think it's that serious." So you took it    12   not to do it?
13   as, okay, he said it's not that important and     13      A. Yes.
14   he don't want to do the paperwork. You know,      14      Q. And you took your supervisor's
15   you didn't. You just didn't do it.                15   advice?
16       Q. Okay. Just so I understand your            16      A. Yes.
17   testimony, it's your testimony that you could     17      Q. Even though you knew you could write
18   not write an incident report --                   18   the report --
19       A. I didn't say I couldn't. I didn't          19      A. Yes.
20   say I couldn't.                                   20      Q. -- without his approval?
21       Q. Okay. That's my question.                  21      A. Yes.
22       A. No.                                        22      Q. Did any other sergeant tell you you
23       Q. Could you write an incident report?        23   shouldn't write up the inmates who had their
24       A. No, I could.                               24   hands in their pants while you worked in
25       Q. Without your supervisor -- without         25   Division 08 other than Sergeant Daly?

                                        Page 144                                                Page 145
 1                 E. ALTMAN                            1                 E. ALTMAN
 2       A. I know Sergeant Moore was over              2   and Lieutenant Pullums about inmates in
 3   there. Whether or not I mentioned it to him, I     3   Division 08 who have their hands in their
 4   don't recall.                                      4   pants?
 5       Q. So the only one you remember right          5       A. No.
 6   now is Sergeant Daly?                              6       Q. Why didn't you speak with them about
 7       A. Is Sergeant Daly.                           7   it?
 8       Q. And what shift did Sergeant Daly            8       A. Because I spoke to my immediate
 9   work?                                              9   supervisor, which was the sergeant.
10       A. 7:00 to 3:00.                              10       Q. Did you agree with Sergeant Daly's
11       Q. Was he on the male tier or female          11   recommendation that you not write an incident
12   tier?                                             12   report for the instances where the inmates had
13       A. What do you mean? Where the                13   their hands in their pants?
14   sergeant was?                                     14       A. Not that I totally agree with. I --
15       Q. Yes.                                       15   I didn't do it because if you write reports and
16       A. Oh, I was on -- had to be the male         16   they say, "Well, no, don't do it," then it
17   tier.                                             17   creates a hostile environment because then
18       Q. Did you ever go -- who was the             18   you're considered you write everything, you
19   lieutenant on the 7:00 to 3:00 shift when you     19   know. So I let it go.
20   worked the male tier at 08?                       20       Q. And then after Division 8 were you
21       A. Lieutenant Ross and Lieutenant             21   assigned to Division 10; is that correct?
22   Pullums.                                          22       A. Yes.
23       Q. What's the last one? I'm sorry.            23       Q. Did you bid into Division 10?
24       A. Pullums, P-u-l-l-u-m-s.                    24       A. Yes.
25       Q. Did you ever talk to Lieutenant Ross       25       Q. Why did you bid into Division 10?



                                                                                                         37
                         TSG Reporting - Worldwide            877-702-9580
                                        Page 146                                               Page 147
 1               E. ALTMAN                             1                E. ALTMAN
 2       A. Weekends off.                              2   With respect to the inmates who had their hands
 3       Q. And do you recall starting in              3   in their pants when you were in Division 08,
 4   Division 10 in October of 2016?                   4   did you ever see their penises?
 5       A. Yes.                                       5       A. No.
 6       Q. And how long did you remain there;         6       Q. Did you ever see them ejaculate?
 7   do you know?                                      7       A. No.
 8       A. To the present time.                       8       Q. Did you ever notice whether or not
 9       Q. You're still in Division 10?               9   they had an erection?
10       A. Yes.                                      10       A. I wasn't trying to look. All I
11       Q. And what type of inmates are housed       11   know, you know -- all I knew, their hands was
12   in Division 10?                                  12   moving in their pants. So I didn't stare to
13       A. Medium and max and psych and              13   see if it was going to reach it. So...
14   medical.                                         14       Q. So all you saw was the hands in the
15       Q. Where have you been assigned in           15   pants, you didn't see an erection. Would that
16   Division 10?                                     16   be an accurate statement?
17       A. Let me see. On the tiers. Majority        17       A. Right. They didn't get to that
18   all tiers.                                       18   point.
19       Q. Which tiers?                              19       Q. Are you currently assigned to shift
20       A. All tiers, except for one brief two       20   2?
21   months in the law library. Oh, and sometimes     21       A. Yes.
22   in the lobby. After I was put out of the law     22       Q. In Division 10?
23   library I was placed in the lobby. Nope -- let   23       A. Yes.
24   me see. Yep.                                     24       Q. And did you start that in October of
25       Q. Let me just go back for a second.         25   2017, about a year ago?

                                        Page 148                                               Page 149
 1                 E. ALTMAN                           1               E. ALTMAN
 2       A. No, started it in 2016, second             2        A. Let me think. I worked in Division
 3   shift. October 2016.                              3   9.
 4       Q. So you've been the 7:00 to 3:00            4      Q. When did you work in Division 9?
 5   shift the entire time you've been in Division     5      A. Briefly, 2010. I believe it was
 6   10 starting in October 2016?                      6   2010 for three months.
 7       A. Yes.                                       7      Q. Where did you work in Division 9?
 8       Q. Who's your lieutenant for that 7:00        8      A. Where?
 9   to 3:00 shift?                                    9      Q. Where.
10       A. Now or back then?                         10      A. On tier.
11       Q. Now currently.                            11      Q. You were --
12       A. Lieutenant Grier, Lieutenant A.           12      A. I don't know what tower because they
13   Johnson, Lieutenant C. Johnson, sometimes        13   got two towers.
14   Lieutenant Barajas.                              14      Q. What type of inmates were housed --
15       Q. Is Lieutenant Grier male or female?       15      A. Super max, super max.
16       A. Female. A. Johnson is a female. C.        16      Q. Male?
17   Johnson is a male. Barajas is a male.            17      A. Yes.
18       Q. And have they been -- how long have       18      Q. During the three-month time period
19   they been your lieutenants?                      19   that you worked in Division 9 in 2010, were you
20       A. They switch off from Division 8,          20   subjected to any indecent exposure or
21   Cermak. So off and on probably -- off and on,    21   masturbation by inmates?
22   I'm going to say since I started. But I don't    22      A. Yes.
23   know about Lieutenant Grier and Barajas.         23      Q. How frequently?
24       Q. Have you worked in any other areas        24      A. Every time that they decided to take
25   of the jail that we haven't discussed?           25   a shower. And -- and go to the first shower



                                                                                                        38
                        TSG Reporting - Worldwide               877-702-9580
                                         Page 150                                               Page 151
 1               E. ALTMAN                              1                E. ALTMAN
 2   opposed to going over to the one on the further    2       Q. Two to three times a week for three
 3   end where you couldn't see. Because I sat up       3   months?
 4   and you could see out. So I could see from my      4       A. Uh-huh.
 5   peripheral vision they standing there doing        5       Q. Is that a yes?
 6   they thing.                                        6       A. Yes. Sorry.
 7      Q. Was it directed at you?                      7       Q. Did you write any of the inmates up?
 8      A. Yeah, because they knew I could see.         8       A. No.
 9   They knew that I could see them because I was      9       Q. Why not?
10   up. And I controlled the actual showers.          10       A. Because they're going to say they
11   So -- so they purposely went to the first one     11   were in the shower area and that's, you know --
12   where the officer can see as opposed to the       12   how do I say -- private, supposedly private.
13   ones on the further end where you couldn't see    13   So -- but it wasn't private enough because I
14   them.                                             14   can clearly see. But that's if they were in
15      Q. When in 2010 did you work at                15   the shower.
16   Division 9?                                       16       Q. Were these inmates looking at you
17      A. I don't know. It was a hardship.            17   when they were in the shower masturbating?
18   So I don't know.                                  18       A. I -- I try not to do direct contact
19      Q. You don't recall?                           19   so I wouldn't put a face with a body part. So
20      A. Uh-uh.                                      20   I can just see -- see the figure and I can see
21      Q. How many times did you see a male           21   the motion from my peripheral vision and then I
22   inmate masturbate?                                22   would tell another inmate to tell that inmate
23      A. Several.                                    23   to move over to the other end or I was going to
24      Q. Can you put a number on it for me?          24   shut the showers off.
25      A. At least two to three times a week.         25       Q. So you would see inmates

                                         Page 152                                               Page 153
 1                E. ALTMAN                             1                E. ALTMAN
 2   masturbating two or three times a week for         2   the jail other than what we've already
 3   three months but you didn't write --               3   discussed here today?
 4       A. Uh-uh.                                      4      A. No.
 5       Q. -- any of them up?                          5      Q. Did you ever work at -- in Leighton,
 6       A. Uh-uh.                                      6   the court services?
 7       Q. Correct?                                    7      A. No.
 8       A. No. Because like I said, I never            8      Q. And would it be accurate to say that
 9   actually see who it is. I would see the figure     9   your personal knowledge of sexual harassment by
10   and I would see the motion and I would tell the   10   detainees is limited to the areas to which you
11   inmate move. I didn't want to put a face to       11   were assigned and to which we've already
12   the body part.                                    12   discussed?
13       Q. Did anyone discourage you from             13      A. What do you mean?
14   filing incident reports relating to inmates'      14      Q. Your personal knowledge meaning
15   conduct?                                          15   things that you saw with your own eyes would be
16       A. No, no.                                    16   limited to things in the jail?
17       Q. And you understood that you could          17      A. Limited?
18   file an incident report if you wanted to; is      18      Q. Yes.
19   that correct?                                     19      A. Limited. I don't know. I don't
20       A. Yeah, but most of the time we              20   know about limited to the areas in the jail.
21   didn't. It was handwritten. And again, prove      21   No, I don't think it's limited just inside
22   it. You know, that he was doing -- he was         22   because you got the tunnel they'd walk through.
23   taking a shower. So that would have been a        23   Let me see.
24   dispute.                                          24      Q. Did you see any incidences of
25       Q. Anywhere else that you've worked in        25   indecent exposure or masturbation in the



                                                                                                         39
                         TSG Reporting - Worldwide            877-702-9580
